                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WILNER JEAN-PIERRE,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-98-FtM-38MRM

NAPLES COMMUNITY HOSPITAL,
INC.,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is a Joint Motion for Clarification of Deadlines. (Doc. 53). This

case is set for the November 2019 trial term, and Defendant Naples Community Hospital,

Inc.’s motion for summary judgment is ripe for review. The parties ask for all pretrial

deadlines to be extended sixty days so the Court can decide the pending dispositive

motion and save the parties from potentially incurring unnecessary costs.                           Having

considered the joint motion and the record, the Court finds good cause to extend the

remaining pretrial deadlines.

        Accordingly, it is

        ORDERED:

        (1) The Joint Motion for Clarification of Deadlines (Doc. 53) is GRANTED.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (2) The following deadlines govern the remainder of this case:

           Meeting In Person to Prepare Joint Final Pretrial      November 26, 2019
           Statement
           Joint Final Pretrial Statement (including joint-       December 10, 2019
           proposed jury instructions and verdict form,
           case-specific voir dire questions, witness lists,
           and exhibit lists, all of which must also be
           emailed in Microsoft Word® format to the
           Chambers’ inbox)
           All Other Motions (including motions in limine)        December 10, 2019
           and Trial Briefs (non-jury trials)
           Final Pretrial Conference                              December 20, 2019
                                                                        at 9:30 a.m.
           Trial Term Begins                                           January 6, 2020
           Note: Trials before the United States Magistrate
           Judge begin on a date certain.

      DONE and ORDERED in Fort Myers, Florida on this 25th day of September 2019.




Copies: All Parties of Record
